DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

1.	Claims 1-10, 15-16, and 19-20 are rejected under 35 U.S.C.103 as being unpatentable over Ohsawa et al. (US 20200343469 A1; hereinafter Ohsawa), in view of the following statement. 
Regarding claim 1, Ohsawa teaches an organic light-emitting device (see the entire document, specifically Fig. 1+; [0096+], and as cited below), comprising:
a first electrode (101; Fig. 5; [0097]); 
a second electrode (102; [0097]); and 
an organic layer (120; [0264] in view of [0274], where layer 120 has structure of layer 130) between the first electrode and the second electrode, wherein the organic layer comprises an emission layer (see [0102—0108]), the emission layer (see [0102—0108]) comprises a host (133; [0108]), a dopant (131), and a sensitizer (132; [0104-132; [0104-0108]; platinum) comprises ruthenium (Ru), palladium (Pd), rhenium (Re), osmium (Os), platinum (Pt), or any combination thereof, and the dopant (131) and the sensitizer (132; [0104-0108]; platinum) satisfy Conditions 1 and 2 below: 
<Condition 1>
0.2 eV ≤ AEST(S) (see [0104], see claim 1; see Abstract; see MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists), 

<Condition 2>
|HOMO(D) – HOMO(S)| ≤  0.5 eV (see [0131], see MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists)

wherein, in Conditions 1 and 2, 
ΔEST(S) is a difference between a lowest excitation singlet energy level and a lowest excitation triplet energy level of the sensitizer (see [0104], see claim 1; see Abstract), 

HOMO(D) is a highest occupied molecular orbital (HOMO) energy level of the dopant (see [0131]), and 
HOMO(S) is a HOMO energy level of the sensitizer (see [0131]).  
Regarding claim 2, modified Ohsawa teaches all of the features of claim 1.
Modified Ohsawa further teaches wherein the organic light-emitting device further satisfies Condition 1-1 below: 
<Condition 1-1>
T(S) ≤ 0.4 eV (see [0104], see claim 1; see Abstract; see MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists) wherein, in Condition 1-1, ΔEST(S) is a difference between a lowest excitation singlet energy level and a lowest excitation triplet energy level of the sensitizer (see [0104], see claim 1; see Abstract; see MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists).  
Regarding claim 3, modified Ohsawa teaches all of the features of claim 1.
Modified Ohsawa further teaches wherein the sensitizer (132; [0104-0108]; 

platinum) comprises Pt.  

Regarding claim 4, modified Ohsawa teaches all of the features of claim 1.
Modified Ohsawa further teaches wherein the organic light-emitting device  ([0104-0108], Claim 1) further satisfies Condition 3 below: <Condition 3> (see below for “T1(S) ≥ 2.63 eV”) wherein, in Condition 3, T1(S) is the lowest triplet excitation energy level of the sensitizer (132; [0104-0108], Claim 1).  
It has been held that “wherein the organic light-emitting device further satisfies Condition 3 below: <Condition 3> T1(S) ≥ 2.63 eV wherein, in Condition 3, T1(S) is the lowest triplet excitation energy level of the sensitizer” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein the organic light-emitting device further satisfies Condition 3 below: <Condition 3> T1(S) ≥ 2.63 eV wherein, in Condition 3, T1(S) is the lowest triplet excitation energy level of the sensitizer is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine T1(S) ≥ 2.63 eV wherein, in Condition 3, T1(S) is the lowest triplet excitation energy level of the sensitizer is critical and will achieve unexpected results over the range outside of the claimed range. Therefore, it would have been obvious to have wherein the organic light-emitting device further satisfies Condition 3 below: <Condition 3> T1(S) ≥ 2.63 eV wherein, in Condition 3, T1(S) is the lowest triplet excitation energy level of the sensitizer can be optimized during routine experimentation depending upon a particular application which is desired for the lowest triplet excitation energy level of the sensitizer.
The applicants have not established the criticality (see next paragraph below) of said first predetermined amount.
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990
Regarding claim 5, modified Ohsawa teaches all of the features of claim 1.
Modified Ohsawa further teaches wherein the organic light-emitting device ([0104-0108], Claim 1) further satisfies Condition 4 below: <Condition 4> (see below for “HOMO(S) ≥ - 6.0 eV” wherein, in Condition 4, HOMO(S) is a HOMO energy level of the sensitizer (132; [0104-0108], Claim 1).  
 the organic light-emitting device further satisfies Condition 4 below: <Condition 4> HOMO(S) ≥ - 6.0 eV wherein, in Condition 4, HOMO(S) is a HOMO energy level of the sensitizer” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein the organic light-emitting device further satisfies Condition 4 below: <Condition 4> HOMO(S) ≥ - 6.0 eV wherein, in Condition 4, HOMO(S) is a HOMO energy level of the sensitizer is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). In this case, there is nothing in the present application to indicate that the claimed containing wherein the organic light-emitting device further satisfies Condition 4 below: <Condition 4> HOMO(S) ≥ - 6.0 eV wherein, in Condition 4, HOMO(S) is a HOMO energy level of the sensitizer is critical and will achieve unexpected results over the range outside of the claimed range. Therefore, it would have been obvious to have wherein the organic light-emitting device further satisfies Condition 4 below: <Condition 4> HOMO(S) ≥ - 6.0 eV wherein, in Condition 4, HOMO(S) is a HOMO energy level of the sensitizer can be optimized during routine experimentation depending upon a particular application which is desired for a HOMO energy level of the sensitizer.
The applicants have not established the criticality (see next paragraph below) of said first predetermined amount.
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, 

Regarding claim 6, modified Ohsawa teaches all of the features of claim 1.
Modified Ohsawa further teaches wherein the host (133; [0108]), the dopant 

(131), and the sensitizer (132; [0104-0108]) further  satisfy Condition 6 below: 

<Condition 6> [AltContent: rect] (see below for “T1(H) ≥ T1(S) ≥ S1(D)”)
wherein, in Condition 6, T1(H) is a lowest excitation triplet energy level of the host, S,(D) is a lowest excitation singlet energy level of the dopant, and T1(S) is a lowest excitation triplet energy level of the sensitizer (see [0111-0118]).  
It has been held that “wherein the host, the dopant, and the sensitizer further satisfy Condition 6 below: <Condition 6>  T1(H) ≥ T1(S) ≥ S1(D) wherein, in Condition 6, T1(H) is a lowest excitation triplet energy level of the host, S,(D) is a lowest excitation singlet energy level of the dopant, and T1(S) is a lowest excitation triplet energy level of the sensitizer” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein the host, the dopant, and the sensitizer further satisfy Condition 6 below: <Condition 6>  T1(H) ≥ T1(S) ≥ S1(D) wherein, in Condition 6, T1(H) is a lowest excitation triplet energy level of the host, S,(D) is a lowest excitation singlet energy level of the dopant, and T1(S) is a lowest excitation triplet energy level of the sensitizer is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). In this case, there is nothing in the present application to indicate that the T1(H) ≥ T1(S) ≥ S1(D) wherein, in Condition 6, T1(H) is a lowest excitation triplet energy level of the host, S,(D) is a lowest excitation singlet energy level of the dopant, and T1(S) is a lowest excitation triplet energy level of the sensitizer is critical and will achieve unexpected results over the range outside of the claimed range. Therefore, it would have been obvious to have wherein the host, the dopant, and the sensitizer further satisfy Condition 6 below: <Condition 6>  T1(H) ≥ T1(S) ≥ S1(D) wherein, in Condition 6, T1(H) is a lowest excitation triplet energy level of the host, S,(D) is a lowest excitation singlet energy level of the dopant, and T1(S) is a lowest excitation triplet energy level of the sensitizer can be optimized during routine experimentation depending upon a particular application which is desired for a lowest excitation triplet energy level of the host, S1 (D) is a lowest excitation singlet energy level of the dopant, and T1(S) is a lowest excitation triplet energy level of the sensitizer.
The applicants have not established the criticality (see next paragraph below) of said first predetermined amount.
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 7, modified Ohsawa teaches all of the features of claim 1.
Ohsawa further teaches wherein, among total emission components emitted from the emission layer (see [0102—0108]), (see below for “a ratio of emission components emitted from the dopant is 90% or more”).  
It has been held that “wherein, among total emission components emitted from the emission layer, a ratio of emission components emitted from the dopant is 90% or more” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein, among total emission components emitted from the emission layer, a ratio of emission components emitted from the dopant is 90% or more is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). In this case, there is nothing in the present application to indicate that the claimed containing wherein, among total emission components emitted from the emission layer, a ratio of emission components emitted from the dopant is 90% or more is critical and will achieve unexpected results over the range outside of the claimed range. Therefore, it would have been obvious to have wherein the host, the dopant, and the sensitizer further satisfy wherein, among total emission components emitted from the emission layer, a ratio of emission components emitted from the dopant is 90% or more can be optimized during routine experimentation depending upon a particular application which is desired for a ratio of emission components emitted from the dopant.
The applicants have not established the criticality (see next paragraph below) of said first predetermined amount.

Regarding claim 8, modified Ohsawa teaches all of the features of claim 1.

Modified Ohsawa further teaches wherein each of the host and the sensitizer 

(132; [0104-0108]) does not emit light.  

Regarding claim 9, modified Ohsawa teaches all of the features of claim 1.
Modified Ohsawa further teaches wherein the emission layer (see [0102—0108]) 

consists of the host (133; [0108]), the dopant (131), and the sensitizer (132; [0104-

0108]).  

Regarding claim 10, modified Ohsawa teaches all of the features of claim 1.
Modified Ohsawa further teaches wherein the host (133; [0108]), the dopant 

(131), and the sensitizer (132; [0104-0108]) satisfy Condition 5 below: <Condition 5> [AltContent: rect] (see below for “T1(H) > T1(S) > S1(D)”)wherein, in Condition 5, T1(H) is a lowest excitation triplet energy level of the host, T1(S) is a lowest excitation triplet energy level of the sensitizer, and S1(D) is a lowest excitation singlet energy level of the dopant (see [0111-0118]).  

It has been held that “wherein the host, the dopant, and the sensitizer satisfy Condition 5 below: <Condition 5> T1(H) > T1(S) > S1(D) wherein, in Condition 5, T1(H) is a lowest excitation triplet energy level of the host, T1(S) is a lowest excitation triplet 1(D) is a lowest excitation singlet energy level of the dopant” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein the host, the dopant, and the sensitizer satisfy Condition 5 below: <Condition 5> T1(H) > T1(S) > S1(D) wherein, in Condition 5, T1(H) is a lowest excitation triplet energy level of the host, T1(S) is a lowest excitation triplet energy level of the sensitizer, and S1(D) is a lowest excitation singlet energy level of the dopant is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). In this case, there is nothing in the present application to indicate that the claimed containing wherein the host, the dopant, and the sensitizer satisfy Condition 5 below: <Condition 5> T1(H) > T1(S) > S1(D) wherein, in Condition 5, T1(H) is a lowest excitation triplet energy level of the host, T1(S) is a lowest excitation triplet energy level of the sensitizer, and S1(D) is a lowest excitation singlet energy level of the dopant is critical and will achieve unexpected results over the range outside of the claimed range. Therefore, it would have been obvious to have wherein the host, the dopant, and the sensitizer satisfy Condition 5 below: <Condition 5> T1(H) > T1(S) > S1(D) wherein, in Condition 5, T1(H) is a lowest excitation triplet energy level of the host, T1(S) is a lowest excitation triplet energy level of the sensitizer, and S1(D) is a lowest excitation singlet energy level of the dopant can be optimized during routine experimentation depending upon a particular application which is desired for a lowest excitation triplet energy level of the host, S1 (D) is a lowest excitation singlet energy level of the dopant, and T1(S) is a lowest excitation triplet energy level of the sensitizer.

The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 15, modified Ohsawa teaches all of the features of claim 1.
Modified Ohsawa further teaches wherein a maximum emission wavelength of an emission spectrum of the dopant (131; [0102-0108]) (see below for “is 400 nm or more and 550 nm or less”).  
It has been held that “wherein a maximum emission wavelength of an emission spectrum of the dopant is 400 nm or more and 550 nm or less” will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such wherein a maximum emission wavelength of an emission spectrum of the dopant is 400 nm or more and 550 nm or less is critical, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). In this case, there is nothing in the present application to indicate that the claimed containing wherein a maximum emission wavelength of an emission spectrum of the dopant is 400 nm or more and 550 nm or less is critical and will achieve unexpected results over the range outside of the claimed range. Therefore, it would have been obvious to have wherein the host, the dopant, and the sensitizer is 400 nm or more and 550 nm or less can be optimized during routine experimentation depending upon a particular application which is desired for wherein a maximum emission wavelength of an emission spectrum of the dopant.
The applicants have not established the criticality (see next paragraph below) of said first predetermined amount.
The specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 16, modified Ohsawa teaches all of the features of claim 1.
Modified Ohsawa further teaches wherein the dopant (131) (see below for “does not comprise a metal atom”).  
On the other hand, the Applicant has not presented persuasive evidence that the claimed wherein the dopant does not comprise a metal atom are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed whe wherein the dopant does not comprise a metal atom). Also, the applicant has not shown that wherein the dopant does not comprise a metal atom produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Although the Applicant has stated in [0157] of the “Specification” of the instant application that “In some embodiments, the dopant may be free of metal atoms”,  the cited paragraph provides no evidence that the does not comprise a metal atom. Thus, the claimed wherein the dopant does not comprise a metal atom is not critical to the invention. It has been held that is not inventive to discover the claimed wherein the dopant does not comprise a metal atom by routine experimentation (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) See MPEP § 2144.04 IV. A.. Thus, it would have been obvious to add the claimed wherein the dopant does not comprise a metal atom to the rest of the claimed invention.
Regarding claim 19, Ohsawa teaches an organic light-emitting device (see the entire document, specifically Fig. 1+; [0096+], and as cited below), comprising:
a first electrode (101; Fig. 5; [0097]); 
a second electrode (102; [0097]); 
m emission units ({120, 170}; [0264] in view of [0274], where layers 120, 170 have the structure of layer 130)  located between the first electrode and the second electrode and comprising at least one emission layer (see [0102—0108]); and 
m-1 charge generating layers (115; [0262]) located between two adjacent emission units ({120, 170}; [0264] in view of [0274], where layers 120, 170 have the structure of layer 130) among the m emission units and comprising an n-type charge generating layer and a p-type charge generating layer ([0265-0270]), 
wherein m is an integer of 2 or more, 
a maximum emission wavelength of light emitted from at least one emission unit among the m emission units is different from a maximum emission wavelength of light emitted from at least one emission unit among the remaining emission units ([0272-0274]), 
133; [0108]), a dopant (131), and a sensitizer (132; [0104-0108]), the sensitizer (132; [0104-0108]; platinum) comprises ruthenium (Ru), palladium (Pd), rhenium (Re), osmium (Os), platinum (Pt), or any combination thereof, and the dopant (131) and the sensitizer (132; [0104-0108]; platinum) satisfy Conditions 1 and 2 below: 
<Condition 1>
0.2 eV ≤ AEST(S) (see [0104], see claim 1; see Abstract; see MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists), 

<Condition 2>
|HOMO(D) – HOMO(S)| ≤  0.5 eV (see [0131], see MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists)

wherein, in Conditions 1 and 2, 
ΔEST(S) is a difference between a lowest excitation singlet energy level and a lowest excitation triplet energy level of the sensitizer (see [0104], see claim 1; see Abstract), 

HOMO(D) is a highest occupied molecular orbital (HOMO) energy level of the dopant (see [0131]), and 
HOMO(S) is a HOMO energy level of the sensitizer (see [0131]).  
Regarding claim 20, Ohsawa teaches an organic light-emitting device (see the entire document, specifically Fig. 1+; [0096+], and as cited below), comprising:

101; Fig. 5; [0097]); 
a second electrode (102; [0097]); and 
m emission layers ({120, 170}; [0264] in view of [0274], where layers 120, 170 have the structure of layer 130)  between the first electrode and the second electrode, wherein m is an integer of 2 or more, 
a maximum emission wavelength of light emitted from at least one emission layer among the m emission layers is different from a maximum emission wavelength of light emitted from at least one emission layer among the remaining emission layers ([0272-0274]), 
the emission layer (see [0102—0108]) comprises a host (133; [0108]), a dopant (131), and a sensitizer (132; [0104-0108]), the sensitizer (132; [0104-0108]; platinum) comprises ruthenium (Ru), palladium (Pd), rhenium (Re), osmium (Os), platinum (Pt), or any combination thereof, and the dopant (131) and the sensitizer (132; [0104-0108]; platinum) satisfy Conditions 1 and 2 below: 
<Condition 1>
0.2 eV ≤ AEST(S) (see [0104], see claim 1; see Abstract; see MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists), 

<Condition 2>
|HOMO(D) – HOMO(S)| ≤  0.5 eV (see [0131], see MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists)

wherein, in Conditions 1 and 2, 
T(S) is a difference between a lowest excitation singlet energy level and a lowest excitation triplet energy level of the sensitizer (see [0104], see claim 1; see Abstract), 

HOMO(D) is a highest occupied molecular orbital (HOMO) energy level of the dopant (see [0131]), and 
HOMO(S) is a HOMO energy level of the sensitizer (see [0131]).  
Allowable Subject Matter
2.		Claim 11 is objected to as being dependent upon a rejected base claim, but 
would be allowable if rewritten in independent form rewritten, and to include all of the 
limitations of the base claim and any intervening claims. 		
     The following is a statement of reasons for the indication of allowable subject 
matter:  A search of the prior art failed to disclose or reasonably suggest the limitations 
of claim 11 (the individual limitations may be found just not in combination).
3.		Claims 12-14 are objected to as being dependent upon objected claim 11.
4.		Claim 17 is objected to as being dependent upon a rejected base claim, but 
would be allowable if rewritten in independent form rewritten, and to include all of the 
limitations of the base claim and any intervening claims. 		
     The following is a statement of reasons for the indication of allowable subject 
matter:  A search of the prior art failed to disclose or reasonably suggest the limitations 
of claim 17 (the individual limitations may be found just not in combination).
5.		Claim 18 is objected to as being dependent upon a rejected base claim, but 
would be allowable if rewritten in independent form rewritten, and to include all of the 

     The following is a statement of reasons for the indication of allowable subject 
matter:  A search of the prior art failed to disclose or reasonably suggest the limitations 
of claim 18 (the individual limitations may be found just not in combination).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898